Citation Nr: 0030525	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for vertigo.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had service with the new Philippine Scouts from 
August 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.   

In August 1999, the appellant submitted directly to the Board 
a private medical statement from A.M.V., M.D., dated in July 
1999, without a waiver of his right to initial RO 
consideration.  VA laws and regulations provide that any 
pertinent evidence submitted by an appellant or 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of an SSOC, 
unless the appellant waives this procedural right.  38 C.F.R. 
§ 20.1304(c) (1999).  In this case, the Board observes that 
in Dr. V.'s July 1999 statement, Dr. V. stated, in essence, 
that the appellant currently had PTB, hypertension, and 
vertigo.  In this regard, the Board notes that Dr. V. had 
submitted numerous prior statements which also reflected that 
the appellant currently had PTB, hypertension, and vertigo.  
Therefore, in light of the fact that the July 1999 
correspondence is cumulative of Dr. V.'s previous statements, 
and given that the Board has yet to address these statements 
in the instant case, the Board determines that a remand is 
not required per 38 C.F.R. § 20.1304(c).  Accordingly, the 
Board will proceed with the appellant's appeal.

The Board notes that in a March 1998 correspondence from the 
appellant to the RO, the appellant raised the issue of a 
permanent and total disability rating for pension purposes.  
This issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
pulmonary tuberculosis is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The appellant has submitted no competent evidence of 
pulmonary tuberculosis in service, or within three years 
following discharge from service.   

3.  The claim of entitlement to service connection for 
hypertension is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

4.  The appellant has submitted no competent evidence of 
hypertension in service, or within one year following 
discharge from service.

5.  The claim of entitlement to service connection for 
vertigo is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

6.  The appellant has not submitted any competent medical 
evidence of a nexus, or link, between any current vertigo and 
his period of service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTB is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  

2.  The appellant's PTB was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 1999).

3.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

4.  The appellant's hypertension was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999).

5.  The claim of entitlement to service connection for 
vertigo is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).

6.  The appellant's vertigo was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the outset, the Board observes that the appellant's 
service medical records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  However, the Board 
notes that the appellant's separation examination, dated in 
May 1949, is available. Thus, with consideration of the facts 
as set forth above, and in light of the apparent 
unavailability of most of the appellant's service medical 
records, the Board is satisfied that the RO has received all 
available service medical records.

The appellant's May 1949 separation examination is negative 
for any complaints or findings of vertigo.  The examination 
shows that at that time, it was noted that in regards to the 
appellant's lungs, chest, and heart, there were no 
significant abnormalities.  A chest x-ray was interpreted as 
showing no significant abnormalities.  The appellant's blood 
pressure was 136/78.  The appellant's sitting pulse was 88 
and his sitting pulse after exercise was 104.    

A Medical Certificate from the Dr. Jose P. Rizal National 
Research Center, dated in July 1997, shows that at that time, 
the appellant was treated for hypertension, stage IV, 
isolated systolic.  According to the Certificate, he was also 
treated for pulmonary tuberculosis.  

An x-ray report from the Dr. Jose P. Rizal National Research 
Center, dated in July 1997, shows that at that time, an x-ray 
of the appellant's chest was interpreted as showing 
"fibrohazed" densities in the right upper lung, with slight 
haziness in both bases.  The appellant's heart was slightly 
enlarged, and his diaphragm and bony thorax were 
unremarkable.  The diagnoses included the following: (1) 
minimal PTB, right, (2) slight cardiomegaly, and (3) bibisal 
pneumonitis.  

In January 1998, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  At that time, he indicated 
that he had received medical treatment from a Dr. A.C.-G.  
However, the Board notes that in a private medical statement 
from Dr. C.-G., dated in June 1998, Dr. C.-G. stated that she 
had not provided any treatment for the appellant, but that 
another physician had given him a "prescribed injection" in 
January 1991.  

A private medical statement from J.M.A., M.D., dated in June 
1998, shows that at that time, Dr. A. stated that he had 
treated the appellant in May 1997 after the appellant had 
complained of vertigo.  Dr. A. indicated that he diagnosed 
the appellant with benign pontine vertigo.  According to Dr. 
A., he gave the appellant medication.  

A private medical statement from A.M.V., M.D., dated in 
August 1998, shows that at that time, Dr. V. indicated that 
he had recently examined the appellant.  Dr. V. stated that 
the appellant's chief complaints included shortness of 
breath, a hard cough, and persistent afternoon fever.  The 
physical examination showed that the appellant's blood 
pressure was 160/100 and his heart rate was 80 beats per 
minute.  Regarding heart sounds, missed beats were noted.  
Dr. V. reported that a July 1997 chest x-ray showed PTB and 
cardiomegaly.  According to Dr. V., the clinical appearance 
of the appellant showed a typical geriatric case, with PTB 
and hypertensive complications.  The diagnoses included the 
following: (1) PTB, and (2) essential hypertension, probably 
advanced.  

In August 1998, the appellant submitted a "self affidavit."  
At that time, he stated that while he was in the military, he 
was a member of an engineering army unit, which was involved 
in moving heavy equipment.  According to the appellant, he 
would load and unload heavy material and "installation of 
big buildings."  The appellant indicated that at times, he 
felt sick and consulted the doctor of the unit.  He noted 
that after his discharge, he returned home and later 
developed an "illness of repeated coughing and fever," 
which he tried to relieve by self-medication.  The appellant 
reported that subsequently, he was advised to get a chest x-
ray.  According to the appellant, a July 1997 chest x-ray 
showed that he had PTB and cardiomegaly.  

A private medical statement from Dr. A.M.V., dated in 
November 1998, shows that at that time, Dr. V. stated that he 
had examined the appellant in August 1998.  Dr. V. indicated, 
in essence, that the appellant's current disabilities, 
including PTB, hypertension, and vertigo, were related to his 
period of active service.  Dr. V. explained the 
"physiological mechanism" of PTB, hypertension, and 
vertigo, which was considered as an "inter-related pattern 
of an autonomic nervous chain reaction."  He noted that 
starting with the lung disorder, PTB, due to which a 
deficient supply-need by the entire body would have triggered 
the heart to exert extra effort to pump, which would have 
caused it and the blood vessel channels to become over-sized, 
"thus hypertension [would have] set in; the brain [would 
have] respond[ed], thus initially vertigo [would have been] 
felt; then rupture of brain blood vessels, stroke [would 
have] happen[ed]," and then coma and death.  According to 
Dr. V., the appellant's "PTB primary infection" was 
incurred during service when he worked in a "dusty, exhaust-
filled environment of an engineering outfit, handling heavy 
construction machineries and materials."  Dr. V. indicated 
that the appellant's "incipient PTB gradually aggravat[ed], 
due to its invasive and subversive process, when unattended 
to medically."  Thus, Dr. V. stated, in essence, that there 
was a nexus between the appellant's current PTB, 
hypertension, and vertigo, and his alleged in-service PTB 
which was due to an "industrially polluted working 
environment," and later caused him to develop hypertension 
and vertigo.  

A private medical statement from Dr. V., dated in July 1999, 
shows that at that time, Dr. V. stated that at present, the 
appellant had recurrent cough and chest pains.  Dr. V. 
indicated that the appellant's blood pressure was 140/100, 
and his breath sounds were dull.  According to Dr. V., the 
appellant had PTB, hypertension, and vertigo.  

II.  Analysis

Upon a review of the record, including the private medical 
statement from Dr. V., dated in November 1998, which suggests 
that the appellant originally developed PTB, hypertension, 
and vertigo during service, it is the Board's determination 
that the appellant's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the appellant is 
found to have presented claims which are plausible based upon 
the clinical evidence of record and the evidentiary 
assertions provided by the appellant that are within the 
competence of lay party.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); King v. Brown, 5 Vet. App. 19 (1993).  Furthermore, 
after examining the record, the Board is satisfied that 
sufficient relevant facts have been properly developed in 
regards to the appellant's claims and no further assistance 
to him is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).      

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service."  38 C.F.R. § 3.303(d) 
(1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for hypertension, if 
manifested to a degree of 10 percent disabling within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for pulmonary tuberculosis if 
manifested to a degree of 10 percent disabling within three 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

VA regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See Murillo v. Brown, 9 Vet. 
App. 322 (1996); Tubianosa v. Derwinski, 3 Vet. App. 181 
(1992). Evidence of activity on comparative study of X-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  A notation of inactive tuberculosis of the 
reinfection type at induction or enlistment definitely 
prevents the grant of service connection under 38 C.F.R. § 
3.307 for active tuberculosis, regardless of the fact that it 
was shown within the presumptive period.  38 C.F.R. § 3.371 
(1999)  A veteran shown to have had pulmonary tuberculosis 
will be held to have reached a condition of "complete 
arrest" when a diagnosis of inactive is made. 38 C.F.R. § 
3.375 (1999).

To summarize, the appellant contends, in essence, that during 
service, he was a member of an engineering army unit, which 
was involved in moving heavy equipment, and at that time, he 
was exposed to a dusty, exhaust-filled environment.  The 
appellant maintains that because of the above exposure, he 
developed PTB.  He further notes that due to his PTB, he also 
developed hypertension and vertigo.  According to the 
appellant, following his discharge, he continued to suffer 
from PTB, hypertension, and vertigo.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
current PTB, hypertension, and vertigo, are all related to 
service is not competent evidence.  

In the instant case, the Board notes that although the 
appellant's service medical records are unavailable, his 
separation examination, dated in May 1949, is available.  
According to the appellant's May 1949 separation examination, 
there were no significant abnormalities regarding the 
appellant's lungs, chest, and heart.  In addition, a chest x-
ray was interpreted as showing no significant abnormalities, 
and the appellant's blood pressure was 136/78.  Moreover, the 
examination was negative for any complaints or findings of 
vertigo.  The Board observes that the first medical evidence 
of the appellant's PTB and hypertension is in July 1997, 
approximately 48 years after the appellant's discharge.  A 
Medical Certificate from the Dr. Jose P. Rizal National 
Research Center, dated in July 1997, shows that at that time, 
the appellant was treated for PTB and hypertension.  The 
Board further observes that the first medical evidence of the 
appellant's vertigo is in June 1998, approximately 49 years 
after the appellant's discharge.  A private medical statement 
from Dr. J.M.A., dated in June 1998, shows that at that time, 
the appellant was diagnosed with benign pontine vertigo.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. at 141, 143.  The Board notes that 
while the above evidence shows that the appellant has been 
currently diagnosed with PTB, hypertension, and vertigo, 
there is no competent medical evidence of record that 
establishes a nexus, or link, between any currently diagnosed 
PTB, hypertension, and/or vertigo, and the appellant's 
military service.  The Board recognizes that in a private 
medical statement from Dr. A.M.V., dated in November 1998, 
Dr. V. stated, in essence, that because the appellant was 
exposed to a dusty, exhaust-filled environment of an 
engineering outfit during service, he developed PTB, and then 
later, hypertension and vertigo.  Dr. V. contended that there 
was a nexus between the appellant's current PTB, 
hypertension, and vertigo, and his alleged in-service PTB, 
hypertension, and vertigo.  However, the Board notes that as 
previously stated, in the appellant's separation examination, 
dated in May 1949, it was noted that there were no 
significant abnormalities regarding the appellant's lungs, 
chest, and heart.  In addition, a chest x-ray was interpreted 
as showing no significant abnormalities, and the appellant's 
blood pressure was 136/78.  Moreover, the examination was 
negative for any complaints or findings of vertigo.  The 
Board further notes that as stated above, the first medical 
evidence of the appellant's PTB and hypertension is in July 
1997, approximately 48 years after the appellant's discharge, 
and the first medical evidence of the appellant's vertigo is 
in June 1998, approximately 49 years after the appellant's 
discharge.  Thus, given that Dr. V.'s statement was not based 
on a fully factual foundation, the Board finds that such 
opinion lacks credibility, and is therefore, of little 
probative value as to the issue of service connection.  See 
Madden v. Gober 125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence"); see also Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993) (An opinion based on an 
inaccurate factual premise has no probative value).  
Therefore, in light of the above, the Board concludes that 
the appellant's currently diagnosed PTB, hypertension, and 
vertigo, were not incurred in or aggravated by service.  
Accordingly, the appellant's claims for service connection 
for PTB, service connection for hypertension, and service 
connection for vertigo, are all denied.  

Finally, the Board is aware that the RO's denials of service 
connection were not based on a review of the merits of the 
appellant's claims, but, rather, were based on a finding that 
the appellant had failed to present sufficient evidence of 
well grounded claims.  Consequently, the Board considered 
whether the appellant would be prejudiced by a merits-based 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1994).  
However, in light of the fact that the appellant has 
consistently argued the merits of his claims, submitted 
additional medical evidence which directly spoke to the 
merits, and was provided the legal criteria governing the 
merits of his claims, the Board determines that the appellant 
is not prejudiced by the Board addressing those same merits.  
Cf. Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).

ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.   

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for vertigo is denied.   



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


